Citation Nr: 9932489	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability, including a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from September 1952 to 
October 1961.  By rating action dated in October 1962, the 
Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, denied entitlement to service connection for 
a duodenal ulcer or other stomach disability.  The veteran 
was duly notified of the decision and did not submit an 
appeal.  

In March 1988 the veteran submitted a claim for disability 
pension and also service connection for various condition 
including a stomach disability.  In a May 1988 rating action 
the claim was denied.  In November 1988 the veteran submitted 
a notice of disagreement with past denials of service 
connection.  For reasons which will be set forth below, the 
March 1988 claim for service connection for a 
gastrointestinal condition remains in a pending status.  In 
September 1994 he submitted another claim, and in a January 
1995 rating action the regional office held that the 
additional information was not new and material.  The 
regional office also denied entitlement to service connection 
for post-traumatic stress disorder.  The veteran appealed 
from those decisions.  

The case was initially before the Board of Veterans' Appeals 
(Board) in February 1998, when it was remanded for the 
purpose of affording the veteran a hearing before a member of 
the Board sitting at the regional office, in accordance with 
his request.  The veteran later indicated that he wished to 
have a hearing at the regional office before a regional 
office hearing officer.  He was afforded such a hearing in 
June 1998.  That hearing is recognized as a replacement for 
the requested hearing before a member of the Board.  In a 
January 1999 rating action service connection was granted for 
post-traumatic stress disorder.  Thus, that matter is no 
longer in an appellate status.  It was again held that no new 
and material evidence had been presented to reopen the claim 
of entitlement to service connection for a gastrointestinal 
disability.  The case is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  By rating action dated in October 1962 the regional 
office denied entitlement to service connection for a 
duodenal ulcer and other stomach disability.  

2.  The veteran was duly notified of that decision and did 
not submit an appeal.  

3.  In March 1988 the veteran filed a claim for service 
connection for conditions including gastrointestinal 
disability, and entitlement to a permanent and total 
disability for pension purposes.  

4.  In a May 1988 rating action the claims were denied on a 
de novo basis.  The veteran submitted a timely notice of 
disagreement with the denials of service connection, but it 
was not recognized as such and no statement of the case was 
issued.

5.  In September 1994 the veteran submitted additional 
information for the purpose of reopening his claim for 
service connection for a chronic gastrointestinal disorder.  

6.  In a June 1995 rating action the regional office held 
that the additional information was not new and material, and 
was insufficient to reopen the claim.  The veteran appealed 
from that decision.  

7.  The evidence that has been received since the October 
1962 rating action is new and is material to the veteran's 
claim.  The veteran's claim for service connection for a 
gastrointestinal condition is plausible.


CONCLUSIONS OF LAW

1.  The October 1962 rating action denying entitlement to 
service connection for a chronic gastrointestinal disability 
is final; however, new and material evidence has been 
presented to reopen the claim.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(1998).  

2.  The veteran has submitted a well-grounded claim for 
service connection for a gastrointestinal condition.  38 
U.S.C.A.§  5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated previously, the record reflects that in an 
October 1962 rating action the regional office denied 
entitlement to service connection for a duodenal ulcer and 
other stomach disability.  The veteran was duly notified of 
the decision, and did not submit an appeal. 

The evidence of record at the time of the October 1962 rating 
action included the veteran's service medical records, which 
reflect that he was hospitalized during July and August 1959 
because of abdominal pain of several weeks' duration.  The 
final diagnosis was ulcer of the duodenum without 
obstruction.  When the veteran was examined for discharge 
from service in October 1961, clinical evaluation of the 
abdomen and viscera was reported to be normal.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1962.  He referred to stomach trouble in 
July 1960.  

The veteran was hospitalized at the VA Medical Center Iowa 
City during July and 
August 1962 with chief complaints of palpitations, vomiting 
blood, and blackout spells.  On physical examination there 
was an extremely tender mass palpable in the subcutaneous 
tissue in the right upper quadrant of the abdomen, and 
pressure applied in that area consistently caused the veteran 
to vomit.  A pathology report for the mass described it as a 
lipoma of the interior abdominal wall.  The lipoma was 
removed from the abdominal wall.  A gastrointestinal X-ray 
series showed no evidence of obstructive process or active 
ulcer.  However, there was slight irregularity along the 
superior margin of the base of the cap that would be 
compatible with scarring from a previous ulcer.  The 
pertinent diagnosis was duodenal ulcer, observed for and not 
found.  

The evidence that has been added to the record since the 
October 1962 rating action includes VA outpatient treatment 
records in 1987 and 1988 reflecting treatment for various 
conditions.  Among the disorders noted was gastroesophageal 
reflux. 

When the veteran was examined by the VA in January 1989 there 
was no diagnosis of a gastrointestinal disorder.  

VA outpatient treatment records dated in 1994 reflect that 
the veteran was observed and treated for various conditions, 
including gastroesophageal reflux disease.  X-ray study of 
the ribs showed a large retrocardiac density, probably 
representing a hiatal hernia.  The veteran was afforded a 
barium enema in April 1994 which reflected diverticulosis 
without evidence of diverticulitis.  

During the course of a June 1998 hearing on appeal, the 
veteran related that following his treatment at the VA 
Medical Center at Iowa City in 1962 he had been treated by 
doctors in La Plata, Missouri, and New London, Iowa, but 
records of that treatment were no longer available.  He 
indicated that studies had been conducted during service that 
reflected he had had an inactive ulcer.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 155 
F.3d. 1356 (1998).  That case removed a standard which 
required that the new evidence raise a reasonable possibility 
that the new evidence would change the outcome of the matter.  

After the veteran filed his claim in March 1988, the RO 
considered the issue of service connection on a de novo 
basis.  The issue of whether new and material evidence had 
been submitted was not discussed.  However, the claim was 
denied, inter alia, in May 1988.  In November 1988 the 
veteran submitted a statement which was recognized by the RO 
as a notice of disagreement.  While he indicated that he was 
disagreeing with an October 1988 denial of service 
connection, no such denial is of record; however, because 
there was a denial of record which had been issued within the 
previous 12 months, the notice of disagreement was valid.  
For no apparent reason, no statement of the case was issued.  
No further clarification was sought.  In the absence of any 
appropriate action on the part of the RO, that claim is still 
pending, and is considered as incorporating the subsequent 
actions of the RO. Although the RO considered the issue of 
whether new and material evidence had been submitted with 
regard to an attempt to reopen the claim in September 1994, 
their reasoning and analysis appears to be equally applicable 
to the March 1988 claim.  That is, the evidence added to the 
record since the October 1962 rating action must be 
considered to determine if the claim has been reopened.  

In the Board's opinion, the additional evidence submitted 
since the October 1962 rating action bears directly on the 
question of entitlement to service connection for a chronic 
gastrointestinal disability, and meets the current standard 
for reopening a claim set forth in Hodge.  The evidence is 
considered to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
additional evidence includes the VA outpatient treatment 
records dated in 1987, 1988 and 1994 reflecting treatment for 
conditions including gastroesophageal reflux disease and the 
barium enema in April 1994 reflecting diverticulosis.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for service connection for a chronic gastrointestinal 
disability.  

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999).  The Board, upon initial 
review to determine this matter, finds that the veteran's 
claim for service connection for a chronic gastrointestinal 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  Effective on and after September 1, 
1989.  That is, the Board finds that he has presented a claim 
which is plausible.  Because the regional office has not had 
a chance to consider the reopened claim on its merits, and 
there are elements of the duty to assist which must be 
satisfied, the claim must be returned to the regional office 
before a final resolution can be obtained.  


ORDER

New and material evidence has been presented to warrant 
reopening of the claim for service connection for a chronic 
gastrointestinal disability, including a duodenal ulcer.  The 
veteran's claim for service connection for such a disability 
is well-grounded.  To this extent the appeal is granted.  


REMAND

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a chronic 
gastrointestinal disability, and that the claim is well 
grounded, the issue must be reviewed by the regional office 
on a de novo basis.  

The Board notes further that the veteran has not been 
afforded a detailed VA examination in connection with his 
current claim, and the Board believes that such an 
examination would be desirable.  Accordingly, the case is 
REMANDED to the regional office for the following action:  




1.  The regional office should contact 
the VA Medical Center, Columbia, and ask 
that that facility provide records of any 
outpatient treatment of the veteran since 
September 1994 for gastrointestinal 
disorders.  Any such records obtained 
should be associated with the claims 
file.  

2.  The veteran should then be afforded a 
special gastrointestinal examination in 
order to determine the current nature and 
extent of any gastrointestinal disability 
that may now be present.  All indicated 
special studies should be conducted.  To 
the extent possible, the examiner should 
express an opinion as to whether any 
current gastrointestinal disability is 
related to the gastrointestinal problems 
for which the veteran was treated and 
hospitalized during service.  The claims 
file is to be made available to the 
examiner for review prior to conducting 
the examination.  

3.  The veteran's claim should then be 
reviewed by the regional office.  In 
particular, the claim should be 
considered on a de novo basis.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  


When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information, and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

